Landon, J.
We think this judgment must be affirmed. The ice upon the sidewalk caused the plaintiff’s fall. It was not smooth ice, evenly distributed over the walk, but was oval or humpy, more in one place than in another, as the witnesses described it, and thus its uneven surface constituted a peril in addition to that which mere slipperiness caused. It had. been suffered to remain in this dangerous condition for about five weeks, thus affording evidence of constructive notice to the city. The jury found, upon evidence warranting the finding, that the plaintiff was free from negligence. Judgment and order affirmed, with costs. All concur.